NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ZAVEN KHACHATRYAN,                               No. 08-71416

               Petitioner,                       Agency No. A076-706-203

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Zaven Khachatryan, a native of Iran and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his second

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for an

abuse of discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we deny the petition for review.

      The BIA did not abuse its discretion by denying Khachatryan’s second

motion to reopen as numerically-barred and untimely where it was filed over four

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Khachatryan

failed to establish changed circumstances in Armenia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004)

(“The critical question is . . . whether circumstances have changed sufficiently that

a petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71416